548 S.E.2d 522 (2001)
353 N.C. 366
STATE of North Carolina
v.
Ernest Paul McCARVER.
No. 384A92.
Supreme Court of North Carolina.
February 27, 2001.

ORDER
Upon consideration of the Emergency Petition for Writs of Prohibition and Certiorari filed by the State of North Carolina and the Cross-Petition for Writ of Certiorari filed by Petitioner, Ernest Paul McCarver, the following order is entered:
It appears to the Court, based upon the Petitions filed by the State and Petitioner, that the stay of execution entered by the trial court in this matter on 27 February 2001 is inconsistent with North Carolina law.
NOW, THEREFORE, IT IS ORDERED (i) that the Emergency Petition for Writs of Prohibition and Certiorari filed by the State of North Carolina on 27 February 2001 are hereby allowed and the Cross-Petition for Writ of Certiorari filed by Petitioner on 27 February 2001 is hereby denied; and (ii) that the stay of execution entered by the trial court on 27 February 2001 is hereby dissolved.
By order of this Court in Conference, this the 27th day of February, 2001.